Case: 18-60897      Document: 00515464427         Page: 1    Date Filed: 06/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-60897                           June 24, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
SEUDAT BINDNARINE,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 953 476


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Seudat Bindnarine is a native and citizen of Guyana. He petitions for
review of the denial by the Board of Immigration Appeals (BIA) of his motion
to reopen and terminate his removal proceedings for lack of jurisdiction.
       Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), Bindnarine
contends that his notice to appear (NTA) was defective and consequently
deprived the immigration court of jurisdiction because it did not state the date


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60897    Document: 00515464427     Page: 2   Date Filed: 06/24/2020


                                 No. 18-60897

and time of his removal proceedings. This court has already rejected this
jurisdictional challenge and concluded that Pereira is limited to the context of
the stop-time rule in removal proceedings. See Pierre-Paul v. Barr, 930 F.3d
684, 689-90 (5th Cir. 2019), cert. denied, 2020 WL 1978950 (U.S. Apr. 27, 2020)
(No. 19-779); see also Mauricio-Benitez v. Sessions, 908 F.3d 144, 148 n.1 (5th
Cir. 2018), cert. denied, 139 S. Ct. 2767 (2019). Bindnarine’s NTA was not
defective, because it detailed the nature of the removal proceedings, stated
their legal basis, and warned about the possibility of in absentia removal;
moreover, any alleged defect would have been cured because Bindnarine was
issued a later notice of hearing that included the date and time of his removal
proceedings. See Pierre-Paul, 930 F.3d at 690-91. We need not decide whether
Matter of Bermudez-Cota, 27 I. & N. Dec. 441 (BIA 2018), is entitled to
deference under Chevron, U.S.A., Inc. v. Natural Resources Defense Council,
Inc., 467 U.S. 837 (1984), or Auer v. Robbins, 519 U.S. 452 (1997), because, in
decisions such as Mauricio-Benitez and Pierre-Paul, this court reached
essentially the same conclusion as the BIA regarding the limited reach of
Pereira without applying Chevron or Auer deference. See Bustamante-Barrera
v. Gonzales, 447 F.3d 388, 394 (5th Cir. 2006). Bindnarine thus fails to show
that the BIA committed legal error in denying his motion to reopen based on
Pereira. See Ka Fung Chan v. INS, 634 F.2d 248, 252 (5th Cir. 1981).
      We are without jurisdiction to adjudicate Bindnarine’s claim that the
BIA should have exercised its discretionary authority to reopen the
proceedings sua sponte. See Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306
(5th Cir. 2017). We need not reach the number-bar issue, including whether
that issue is exhausted, because our conclusion that the BIA did not commit
any legal error in denying the motion to reopen moots the number-bar issue.
      DISMISSED IN PART AND DENIED IN PART.



                                       2